                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION


KAREN KREBS,

                Plaintiff,

        v.                                    Case No. 2:19-CV-634-JPS

MICHAEL GRAVELEY,
in his official capacity as the District
Attorney of Kenosha County, Wisconsin,

                Defendant.


 DEFENDANT’S PROPOSED FINDINGS OF FACT IN SUPPORT OF
 HIS MOTION FOR SUMMARY JUDGMENT AND IN RESPONSE TO
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


        Defendant respectfully submits the following proposed findings of fact in

support of his motion for summary judgment and in opposition to Plaintiff’s

motion for summary judgment.

        1.      In his capacity as District Attorney for Kenosha County,

Wisconsin, Michael Graveley has never initiated a prosecution against an

individual for violation of Wis. Stat. § 301.47(2)(a). (Dec. of Counsel ¶ 3, Ex. A

¶ 6.)

        2.      While Michael Graveley has served as District Attorney for

Kenosha County, Wisconsin, no assistant district attorney has ever initiated a




             Case 2:19-cv-00634-JPS Filed 01/24/20 Page 1 of 4 Document 29
prosecution against an individual for violation of Wis. Stat. § 301.47(2)(a).

(Dec. of Counsel ¶ 3, Ex. A ¶ 6.)

      3.      Plaintiff is free to continue to identify herself as Karen Krebs.

(Dkt. 24, Ex. 4 (Knutson Dep. Tr. 46:2–18, 49:10–15, Dec. 18, 2019).)

      4.      In support of passage of 2003 Assembly Bill 59, which led to the

enactment of 2003 Wisconsin Act 52, creating Wis. Stat. § 301.47(2)(a), State

Senator Alberta Darling submitted written testimony stating that she believed

the bill “will help protect our children from harm and keep our communities

safe.” (Dec. of Counsel ¶ 4, Ex. B.)

      5.      In support of passage of 2003 Assembly Bill 59, which led to the

enactment of 2003 Wisconsin Act 52, creating Wis. Stat. § 301.47(2)(a), State

Senator Alberta Darling submitted written testimony stating that the

Waukesha Police Department encountered a sex offender who changed his

name to avoid the registry. (Dec. of Counsel ¶ 4, Ex. B.)

      6.      In a Fiscal Estimate Narrative to 2003 Assembly Bill 59, the

Wisconsin Department of Health and Family Services, at the time the agency

required to change the name of a person born in Wisconsin if directed to by a

court, estimated that, if enacted into law, would prohibit approximately 5 sex

offenders per year from changing their name. (Dec. of Counsel ¶ 5, Ex. C.)

      7.      As Director of the Sex Offender Registry Programs for the

Department of Corrections, Grace Knutson oversees the sex offender registry,


                                        2
           Case 2:19-cv-00634-JPS Filed 01/24/20 Page 2 of 4 Document 29
the community notification process, and the electronic monitoring center.

(Dkt. 24, Ex. 4 (Knutson Dep. Tr. 8:18–22, Dec. 18, 2019).)

      8.      As part of the sex offender registry, there is a public-facing

website, a law enforcement website, and a victim-specific website. (Dkt. 24,

Ex. 4 (Knutson Dep. Tr. 12:5–6, 17–20, Dec. 18, 2019).)

      9.      Knutson believes that the purposes of the sex offender registry are

to keep the public informed and aware of sex offenders, and to educate the

public, through law enforcement sharing information. (Dkt. 24, Ex. 4 (Knutson

Dep. Tr. 16:25–17:1, 21:18–24, 22:10–13, 18–23, 23:8–10, Dec. 18, 2019).)

      10.     Local law enforcement makes targeted (e.g., communciation to a

youth-serving organization) and community-wide (e.g., door-to-door fliers,

press release) notifications about sex offenders. (Dkt. 24, Ex. 4 (Knutson Dep.

Tr. 24:18–25:20, Dec. 18, 2019).)

      11.     Knutson and her staff educate the public about the sex offender

registry through training and presentations, and also by distributing

publications to the public. (Dkt. 24, Ex. 4 (Knutson Dep. Tr. 27:17–25, Dec. 18,

2019).)

      12.     If a sex offender registrant, who registered prior to the enactment

of Wis. Stat. § 301.47(a)(2), identifies to the Department of Corrections that

other persons are calling him or her a name other than their legal name and

aliases previously reported, that registrant may not use that name and should


                                        3
           Case 2:19-cv-00634-JPS Filed 01/24/20 Page 3 of 4 Document 29
tell others not to use that name. (Dkt. 24, Ex. 4 (Knutson Dep. Tr. 55:10–14,

Dec. 18, 2019).)

   Dated this 24th day of January, 2020.

                                   Respectfully submitted,

                                   JOSHUA L. KAUL
                                   Attorney General of Wisconsin

                                   Electronically signed by:

                                   s/ Steven C. Kilpatrick
                                   STEVEN C. KILPATRICK
                                   Assistant Attorney General
                                   State Bar #1025452

                                   MICHAEL D. MORRIS
                                   Assistant Attorney General
                                   State Bar #1112934

                                   Attorneys for Michael Graveley

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (Kilpatrick)
(608) 266-3936 (Morris)
(608) 267-2223 (Fax)
kilpatricksc@doj.state.wi.us
morrismd@doj.state.wi.us




                                     4
        Case 2:19-cv-00634-JPS Filed 01/24/20 Page 4 of 4 Document 29
